Citation Nr: 1827304	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome (PFS).

2.  Entitlement to a compensable rating prior to October 12, 2016, and in excess of 10 percent thereafter, for service-connected left knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for right hamstring strain.

4.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to October 2003.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO, in pertinent part, continued a 10 percent disabling rating for right hamstring strain and a noncompensable rating for left knee DJD (previously classified as PFS).  The same decision also granted service connection for right knee PFS evaluated as 10 percent disabling from April 2011 and PTSD evaluated as 30 percent disabling from December 2010.  

In March 2017, the RO awarded an increased 50 percent rating for PTSD retroactive to the original grant of service connection.  The RO also granted a 10 percent rating for left knee DJD effective October 12, 2016.  These claims remain in appellate status as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The matters were previously before the Board in August 2016 and remanded for further adjudication.


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected right knee PFS was productive of no more than tibia and fibula impairment with slight knee disability; there was no evidence of knee ankylosis, instability, or extension limited to 5 degrees or flexion limited to 60 degrees or the functional equivalent thereof.

2.  The service-connected DJD of the left knee was productive of at worse, flexion limited to 110 degrees; there was no evidence of knee ankylosis, instability, or extension limited to 5 degrees or the functional equivalent thereof.

3.  The service-connected right hamstring strain was a simple wound of the muscle without debridement or infection productive of loss of power and lower threshold of fatigue; there was no evidence of moderately severe disability for muscle group XIII.

4.  The service-connected PTSD was productive of restricted range of affect and complaints of anxiety, depression, nightmares, weekly panic attacks, irritability, difficulty concentrating, and sleep impairment; there was no evidence of  impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships. 
. 

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected right knee PFS have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).

2.  The criteria for a compensable rating prior to October 12, 2016, or in excess of 10 percent thereafter, for the service-connected left knee DJD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2017).  

3.  The criteria for a rating in excess of 10 percent for the service-connected right hamstring strain, muscle group XIII, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.56, 4.73, Diagnostic Code 5313 (2017).  

4.  The criteria for an initial evaluation in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

The Board notes the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158  (2016).  38 C.F.R. 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that case, it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  

In this case, both joints are damaged.  VA examinations were conducted by VA in 2011 and 2016.  The August 2011 and November 2011 were conducted prior to the Correia decision and a retrospective opinion would be futile.  Nevertheless, the Board notes that Correia and 38 C.F.R. § 4.59 only apply to musculoskeletal claims where painful motion is observed and there was no observed painful motion on examination in August 2011 or November 2011 and thus, the absence of passive range of motion or indication that active motion testing was done in weight or non-weight bearing is not prejudicial.  The October 2016 VA examination contains the results of active motion testing and notes there was no pain on weight-bearing.  Although the 2016 examination did not provide passive range of motion testing or indicate whether active range of motion testing was in weight or non-weight bearing, the absence of these findings is also not prejudicial to the Veteran's claims.  The Veteran's right knee disability is currently evaluated under Diagnostic Code 5262, which considers impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a.  As will be discussed in further detail below, there has been no evidence of malunion, let alone moderate knee disability.  Further, with respect both knees extension was full on examination in 2016 and thus, a higher rating would not be warranted based on limitation of extension under Diagnostic Code 5261.  As to a higher rating for limitation of flexion, flexion was at worse limited to 105 degrees in the right knee and 110 degrees in the left knee, which does not even meet the criteria for a compensable rating under Diagnostic Code 5260.   Moreover, the 2016 VA examination specifically found that pain on examination did not result in or cause any functional loss in either knee and thus, pain on active and passive range of motion and with weight-bearing and non-weight-bearing would not assist in obtaining a higher disability rating.  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312  (2007). 

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Bilateral Knees

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable 
ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A 10 percent is assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

A 10 percent rating is assigned for genu recurvatum, acquired traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5263.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  Another opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.  Further, by analogy, limitation of motion is also a consideration under Diagnostic Code 5258.


Right Knee 

The Veteran's service connected right knee PFS has been assigned an initial 10 percent rating under Diagnostic Code 5262.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that a higher disability rating than that currently assigned is not warranted.  38 C.F.R. § 4.7.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the right knee.  There is no evidence of ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, removal of the semilunar cartilage, or genu recurvatum.  The Board also notes that there has been no radiographic evidence of right knee arthritis.  Thus, Diagnostic Codes 5003, 5256, 5258, 5259, and 5263 do not apply.  See 38 C.F.R. § 4.71a; see also Lyles v. Shulkin, No. 16-0994, ---Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at*7 (Nov. 29, 2017).  

With these diagnostic codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the diagnostic codes that are potentially applicable to the Veteran's right knee disability: 5260 (applicable to limitation of flexion of the leg), 5261 (applicable to limitation of extension of the leg), and 5262 (impairment of the tibia and fibula).  However, separate ratings under Diagnostic Codes 5260 and 5261 are unavailable because that would constitute impermissible pyramiding, given the Veteran's existing rating based on limited motion under Diagnostic Code 5262. 

Moreover, even if the Board were to find that limited motion was more properly rated under Diagnostic Code 52601 or 5261 as opposed to the current rating under 5262, review of the evidence shows that flexion in the right knee has been at worse limited to 90 degrees upon VA examination in November 2011.  Previously on VA examination in August 2011 flexion was full to 140 degrees and in October 2016 it was to 105 degrees.  This does not meet the criteria established for a compensable rating under Diagnostic Code 5260.  Extension was full upon all VA examinations in 2011 and 2016, which does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

The Board has taken pain on motion into consideration as required by DeLuca and its progeny.  There was objective evidence of painful motion on range of motion testing in August 2011; however, joint function of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On VA examination in 2016, there was some right knee pain, but again the Veteran was able to perform repetitive use testing without additional function loss or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-up as there was no change and no flare-up occurred.  The complaints of pain clearly account for the current 10 percent rating under Diagnostic Code 5262 and further, the Veteran's limitation of flexion and extension would not even meet the criteria for even a noncompensable rating under Diagnostic Codes 5260 and 5261. See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

The Board finds that the evidence of record, including the Veteran's subjective complaints and the results of range of motion testing, does not support a finding that the Veteran had a greater than "slight" right knee disability under Diagnostic Code 5262 at any time throughout the appeal period. 

Finally, the Board has considered whether a higher rating is available for the Veteran's right knee disability under Diagnostic Code 5257 for knee instability (slight, moderate, or severe recurrent subluxation or lateral instability).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  See 
38 C.F.R. § 4.6.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.

On VA examination in August 2011, the Veteran's medial and lateral meniscus and anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests were normal.  On VA examinations in November 2011 and October 2016, the Veteran's medial-lateral instability tests were normal.  There was no recurrent patellar subluxation or dislocation.   His right lower extremity did not have any diminished function and there was no tibial and/or fibular impairment in November 2011.  There were some shin splints noted on examination in 2016 but it did not affect range of motion of the knee.  X-rays of the right knee were normal in November 2011 and October 2016. 

The Board finds that the evidence does not support the award of higher rating for right knee instability.  The Veteran himself denied any giving way or locking of the right knee.  None of the VA examiners or clinicians have characterized the Veteran's right knee as unstable, even to a mild degree.  Given the consistent lack of clinical findings of instability, the Board finds that a higher rating based on knee instability is not warranted at any time throughout the period on appeal.

"Staged" ratings, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 .

Left Knee 

The Veteran's service connected left knee DJD has been assigned a noncompensable rating prior to October 12, 2016, and a 10 percent rating thereafter under Diagnostic Code 5260.  

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that higher disability ratings than those currently assigned are not warranted.  38 C.F.R. § 4.7.  

In that regard, flexion of the left knee was at worse limited to 110 degrees on VA examination in October 2016.  Previously, on VA examinations in August 2011 and November 2011 flexion was full.  This does not meet the criteria established for even a compensable rating under Diagnostic Code 5260.  Id.  

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   There was no evidence of painful motion on examination in August 2011 or November 2011 to warrant a compensable rating prior to October 12, 2016.  There is no dispute that there was evidence of pain on motion on VA examination in October 2016; however, the Veteran was able to perform repetitive testing  with no additional loss of range of motion and there was no evidence of  pain, weakness, fatigue, lack of endurance, or incoordination to warrant a rating in excess of 10 percent from October 12, 2016.  The complaints of pain are clearly accounted for in the current 10 percent rating for the left knee limitation of flexion under Diagnostic Code 5262.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004).  

The Board has considered whether a separate rating was warranted for limited extension; however, it was repeatedly full on VA examinations in 2011 and 2016.   This does not meet the criteria established for even a compensable rating under Diagnostic Code 5261.  Id.  Again, though Veteran had painful extension, the Veteran was able to perform repetitive testing, which did not produce any functional loss due to pain, weakness, fatigue, lack of endurance, or incoordination, which again doesn't meet the criteria for a compensable rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 9-04 (September 17, 2004); DeLuca, 8 Vet. App. at 206-7 (1995).  

Turning next to disability due to instability, the Board finds that there was no objective evidence of instability during examinations in 2011 or 2016.  Thus, the Board finds there is no basis for providing a separate rating for left knee instability.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board notes that under Diagnostic Codes 5003 and 5010, traumatic and/or degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.   The Veteran is already rated for limited flexion under diagnostic Code 5260 as detailed above so no further discussion is warranted.  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's left knee disability.  There was no evidence of ankylosis of the knee (Diagnostic Code 5256) or impairment of the tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  The Board finds that a separate rating is also not warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion in the joint (Diagnostic Code 5258) or semilunar cartilage removal, symptomatic (Diagnostic Code 5259).  Lyles, supra.   

"Staged" ratings, other than what is already in effect for DJD of the left knee is not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  

Right Hamstring

The Veteran's service-connected right hamstring strain is rated as 10 percent disabling under Diagnostic Code 5213, Group XIII.  38 C.F.R. § 4.73. 

The Principles of Combined Ratings for Muscle Injuries provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (a). 

In addition, 38 C.F.R. § 4.55 (b) instructs that for rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).

Per 38 C.F.R. § 4.56, evaluation of muscle disabilities, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged, and for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56 (b)-(c).

Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  A slight disability of muscles is characterized by an injury which is a simple wound of muscle without debridement or infection.  A moderate disability of muscles is characterized by an injury which is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A moderately severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A severe disability of muscles is characterized by an injury which is a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  See 38 C.F.R. § 4.56 (d)(1)-(4).

The criteria in 38 C.F.R. § 4.56 (d) (previously contained in 38 C.F.R. § 4.56 (c) prior to revision thereof on July 3, 1997; see 62 Fed. Reg. 30235  (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating.  Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability. So, for example, simple debridement does not in itself warrant a rating for moderately severe disability.  Robertson v. Brown, 5 Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior to being incorporated into § 4.56(d)). Similarly, the mere presence of retained metallic fragments does not, per se, warrant a rating for moderate muscle injury, particularly if the disability is otherwise asymptomatic.  Tropf v. Nicholson, 20 Vet. App. 45, 50-51   (2006). 

Diagnostic Code 5313 provides for ratings of Muscle Group XIII (13) which govern function of extension of hip and flexion of knee; outward and inward rotation of flexed knees; acting with rectus femoris and Sartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Posterior thigh group, Hamstring complex of 2-joint muscles: biceps femoris, semimembranosus, and semitendinosus.  A slight injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73.

VA outpatient treatment records dated in April 2011 contain complaints of hamstring pain and in May 2011, the Veteran's hamstring strain was found to be considerably improved. 

In August 2011, the Veteran underwent a VA examination of his right hamstring. During the examination, the Veteran complained of  localized pain, which was described as aching, oppressing, sharp and cramping.  The Veteran indicated that pain was exacerbated by physical activity and relieved with medication.  He further reported loss of strength, weakness, easy fatigability, and inability to control movement well.  The examiner determined that palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was no wound present.  There was also no signs of lowered endurance or impaired coordination.  Muscle strength was graded at 5.  There was no muscle herniation and did not involve any tendon, bone, joint, or nerve damage.   

In October 2016, the Veteran underwent a VA examination to determine the current condition of his right hamstring strain.  The examiner noted the Veteran did not have any penetrating muscle injury.  He had a non-penetrating muscle injury, to include multiple right hamstring injuries.  The veteran described the initial in-service injury as a pop while walking backwards moving furniture.  Immediate onset was pain and swelling.  The hamstring was variously reinjured running uphill, doing leg curls, springs, and playing basketball.  The Veteran was treated with medication and physical therapy on a few occasions.  He denied any current treatment.  Physical examination revealed no fascial defects or affect to the muscle substance of function.  The Veteran had loss of power considered consistent at a more severe level and lower threshold of fatigue considered consistent.  There was no muscle atrophy.  The Veteran wore a daily right thigh sleeve.  The Veteran's right thigh 15 cm proximal to medial joint line of the knee, was 54.5 cm, as opposed to the left thigh, which was 55 cm.  

The evidence demonstrates that the entire symptomology does not warrant an increased rating.  The Veteran's right hamstring strain was a simple wound of the muscle without debridement or infection, which would warrant no more than a noncompensable rating for slight disability.  However, the hamstring strain was productive of the following cardinal signs and symptoms of muscle disability, loss of power and lower threshold of fatigue, which is considered moderate disability for muscle group XIII.  Since the evidence does not support rating the right hamstring strain, muscle group XIII, above moderate, an increased rating, including "stage" ratings,  is not warranted at any time during this appeal.  38 C.F.R. § 4.73; see Hart, supra.  





PTSD

The Veteran's PTSD is currently evaluated as 50 percent under Diagnostic Code 9411.  Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture the currently assigned 50 percent rating is appropriate for the entire appeal period.  38 C.F.R. § 4.7.  

In this regard, on VA examination in September 2011 the Veteran complained of nightmares two to three times per week.  He denied flashbacks or intense distress.  He endorsed avoidance behaviors and loss of interest in activities.  He further denied memory loss or a sense of a foreshortened future.  He had problems with sleep and got easily irritated.  He had difficulty concentrating and checked the doors and alarm system at night.  He complained of panic attacks.  He did have passive suicidal thoughts at times, but his kids kept him safe.  He got along well with his siblings and his children.  He got back together with his wife after a seven year separation.  He had been working at the same job for seven years.  He denied any major issues at work, other than being easily started by loud noise, irritation, and difficulty concentrating when other people were around.  

Mental status examination showed the Veteran to be appropriately groomed and dressed.  He showed no signs of psychomotor agitation.  His mood was depressed and his affect restricted.  His speech was normal.  Thoughts were organized and logical.  He denied active suicidal or homicidal ideations.  Panic attacks were absent on examination and he was able to understand simple and complex commands.  The examiner concluded his psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks, although generally functioning satisfactorily.  His prognosis was good. 

On VA examination in January 2017, the examiner found that occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran had not been prescribed medication for his PTSD.  He was not participating in any psychotherapy.  He denied auditory or visual hallucinations or suicidal or homicidal ideation.   The Veteran reported irritability, problems with concentration and sleep disturbance.  The examiner indicated the Veteran had depressed mood, anxiety, and chronic sleep impairment.  There was no evidence of panic attacks, memory impairment, flattened affect, impaired judgment or thinking, impaired impulse control, delusion, hallucinations, illogical or irrelevant speech, neglect of personal hygiene, or disorientation to time or place.    

In accordance with Mauerhan and Vazquez-Claudio, the Board finds that throughout the appeal period, the Veteran's symptoms more nearly approximated that of the current 50 percent disability rating.  Indeed, the Veteran presented with passive suicidal ideation on examination in 2011, but denied active thoughts and indicated his kids kept him safe.  He denied suicidal ideation in 2016.  The Board acknowledges the Veteran checked his doors and alarm during the night in 2011, but it did not interfere with his routine activities and was not found on examination in 2016.  The Veteran did not neglect his personal appearance or hygiene.  Speech was normal.  There was no impaired impulse control or spatial disorientation.  The Veteran did not have difficulty adapting to stressful circumstances or show an inability to establish and maintain effective relationships.  To warrant a 70 percent disability rating there only needs to be a showing that the evidence approximates the symptoms contemplated by that disability rating.  The Board finds that overall, the symptoms have approximated a 50 percent disability rating and no higher.  

After careful considering of these examinations and all the evidence of record during the period under appeal, the Board finds that an initial rating in excess of 50 

percent rating, to include "staged" ratings, is not warranted.  38 C.F.R. § 4.119; Fenderson, supra; Vazquez-Claudio, 713 F.3d at 117.


ORDER

An initial evaluation in excess of 10 percent for right knee PFS is denied.

A compensable rating prior to October 12, 2016, and in excess of 10 percent thereafter, for service-connected left knee DJD is denied.

A rating in excess of 10 percent for right hamstring strain is denied.

An initial rating in excess of 50 percent for service-connected PTSD is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


